Opinion issued July 26, 2007


 






 


In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-01125-CR
____________

NEKITA MONEK YOUNG, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 209th District Court
Harris County, Texas
Trial Court Cause No. 794871



MEMORANDUM  OPINION
  We abated this appeal and ordered a hearing in the trial court because no brief
had been filed on appellant's behalf.  Among the issues the trial judge was to consider
were whether appellant desired to prosecute the appeal and, if so, whether appellant
had made arrangements for filing her brief in the above referenced appeal.  We order
the appeal reinstated.
	On July 9, 2007, appellant filed a motion to dismiss the above-referenced
appeal.  The motion complies with the Texas Rules of Appellate Procedure.  See Tex.
R. App. P. 42.2(a).
	We have not yet issued a decision.  Accordingly, the motion is granted and the
appeal is dismissed. 
	The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Keyes and Higley. 
Do not publish.  Tex. R. App. P. 47.2(b).